DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           ANTHONY PUGH,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1821

                          [December 22, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Thomas M. Lynch, V,
Judge; L.T. Case No. 062009CF019586A88810.

   Anthony Pugh, Lake Butler, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

Conner, C.J., Forst and Kuntz, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.